Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION


Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-19 in the reply filed on 29 Aug 2022 is acknowledged. Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1 and 10, the term “from 20% to about 40% of fruit and vegetable” renders the claim indefinite because it is not clear if the claims required both fruits and vegetable in an amount of about 20% to 40% each, or about 20% to 40% combined, or if the claim only requires one of fruit and vegetable. 
Claims 2-9, 11-19 are rejected based on their dependency on a rejected Claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mager et al. (WO 2012/006080) in view of Kulig et al. (DE 10332591A1), Lynch et al. (2013/0157937) and evidenced by Ahtchi-Ali (US 2018/0317525)
Regarding Claims 1, 6, 10 and 15, Mager discloses a tube feeding composition (paragraph 33) comprising fruits and vegetables (paragraph 4), whole grain (paragraph 145), a source of protein, carbohydrate, and fat (paragraph 34). Bolster does not specifically recite comprising about 20wt% to about 40wt% fruit and vegetable, at least 3wt% whole grain, and the required viscosity range. 
As to the limitation to the fruit and vegetable composition, Mager explicitly emphasizes the importance of increasing vegetable and fruit serving within the composition and contemplates varying between 5 to at least 8 servings of fruits and vegetable per feeding to reduce the risk of several chronic diseases (paragraph 131). Kulig is relied on to teach a feeding tube composition (paragraph 1) comprising fruit in an amount of 3 to about 15% of the entire composition (see paragraph 24) and vegetable in an amount of 20% to 30% (paragraph 19). Kulig therefore suggest a combine amount of 23% to about 45% of fruits and vegetable combined which overlaps with the claimed range of about 20% to about 40% of fruits and vegetable. Therefore, it would have been obvious to one of ordinary skill in the art to select an amount of fruit and vegetable serving between 23% and 45% for the purpose of providing the nutritional benefit for reducing chronic diseases. 
As to the limitation of the whole grain, Mager discloses a whole grain such as oats (paragraph 145) to provide energy from complex carbohydrate for the composition. Kulig is also relied on to teach a tube feeding composition also comprising whole grain such as oats in an amount up to 5% by weight of the tube feed (paragraph 23) which overlaps with the claimed range. Since both Mager and Kulig are directed to feed composition to provide nutrients, it would have been obvious to one of ordinary skill in the art to provide up to 5% by weight of whole grain known for tube feeding composition, to provide the desired amount of complex carbohydrates. 
As to the limitation of the viscosities of the composition at different shear rates (as recited in Claim 1, 6, 10 and 15), applicant’s invention is directed to a composition having the recited components in tube feeding composition where it is conventionally known to avoid said macronutrients to maintain the low requisite viscosity for tube feeding (see paragraph 2 of applicant’s specification). Therefore, since Mager is also directed to a tube feeding composition and comprises all the required nutrients (protein, fat, carbohydrate, whole grain, vegetable fruit), and the combination discloses the claimed composition comprising similar source of fruit, vegetable, whole grain, and protein (see rejection of claims 2, 3, and 5), as well as the amount of fruits, vegetable, and whole grain, the composition taught by the prior art would have also resulted in similar physical properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (See MPEP 2112.01). In any case, Lynch is relied on to teach tube feeding composition having higher viscosities values than applicant’s claim. That is, Lynch discloses a tube feeding composition (see abstract) having a viscosity of 500 cps or lower (seen as 500 mPa*s, paragraph 24) measured at 20°C at a shear rate of 100/s (which encompasses the claimed range). Since Shear rate and viscosity are inversely related (shear stress=viscosity * shear rate), lowering the shear rate would result in a fluid exhibiting a higher viscosity. This is evidenced by Ahtchi-Ali which demonstrate a mixture having a viscosity of 25600 cps at a shear rate of 10/s and 5650 cps at a shear rate of 250/s (table 2).Therefore, it would have been obvious to one of ordinary skill in the art to modify the viscosity of the tube feeding composition of Mager and Kulig to provide a nutritional composition having the requisite properties to sufficiently flow in feed tubes.  Based on the relationship of shear rate and viscosity evidenced by Ahtchi-Ali, it would have been reasonably expected that the viscosity of the feeding tube formulation taught by Mager and Kulig teaching a similar composition to the claimed composition would display a similar, if not higher, viscosity value at a shear rate of 0.01/s.
As to Claim 10, Mager further teaches a container having an interior volume in which a tube feeding composition is stored therein (“tube feed package”, paragraph 42). While not specifically reciting “sealed”, since the composition is directed to a food composition used for hospitalized patients (paragraph 124), it would have been obvious to one of ordinary skill in the art to dispose the feeding composition within a sealed container to mitigate food safety risks. 
Regarding Claims 2 and 11, Mager further teaches wherein the fruit comprises apple, banana, blueberry, mango, pear, strawberry, pineapple, avocado, peach and lemon (paragraphs 148, and 183), and the vegetable comprises squash, carrot, pumpkin, and broccoli (paragraph 148 and 150). 
Regarding Claims 3 and 12, Mager further teaches wherein the whole grain comprises rice, barley (paragraph 145). Kulig also further teaches wherein the whole grain is oats. 
Regarding Claims 4 and 13, Mager further teaches wherein the source of protein comprises a plant-based protein and an animal based protein (paragraph 89). 
Regarding Claims 5 and 14, Mager further teaches wherein: the plant-based protein comprises soy protein, pea protein, rice protein, and potato protein (paragraph 89); and the animal-based protein comprises at least one of poultry protein, fish protein, ovine protein, porcine protein, and bovine protein (paragraph 89).
Regarding Claims 7 and 16, Mager further teaches wherein the tube feeding composition has a caloric density from 0.3 to 1.0 kcal/mL and 1.0kcal/mL to 2.0kcal/mL (paragraph 173) which encompasses the claimed “about 0.85 kcal/mL to about 1.4 kcal/mL”.
Regarding Claims 8 and 17, the combination is silent to the specific pH value of the feeding composition; however, Mager recognizes the importance of dietary intake that can influence the body’s acid/base balance which affects the musculoskeletal and immune health (paragraph 124). Therefore, it would have been obvious to one of ordinary skill in the art to control the pH of the composition for the purpose of maintaining the patient’s musculoskeletal and immune health. Furthermore, it would have been obvious to one of ordinary skill in the art to provide a composition at or near pH of 7 (i.e. neutral) to prevent an imbalance of acid and base within the body.  
Regarding Claim 9, Mager further teaches wherein the tube feeding composition is nutritionally complete to allow the tube feeding composition to be the sole source of nutrition for a human (paragraph 93).
Regarding Claim 19, Kulig further teaches wherein the composition comprises “about 5%” whole grain, wherein “about 5%” is construed to read on 6%. 


Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to Claim 10, further in view of Lowry et al. (WO 99/58001). 
Regarding Claim 18, the combination is silent to specifically reciting a shelf-life for the food composition. However, since the combination as applied to Claim 10 teach the claimed composition, the prior art composition would also be expected to have similar shelf-life. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (see MPEP 2112.01). In any case, Lowry is relied on to teach a tube feeding composition (see abstract) that has a shelf-life of at least one year (“remains shelf-stable for at least one year” see page 2, first indented paragraph). This is done by sterilizing the composition via autoclaving, retorting, irradiation, and the like (see page 8, second paragraph). Therefore, since Lowry is also directed to a nutritional feeding composition for hospitalized patients (page 1, second paragraph), it would have been obvious to one of ordinary skill in the art to sterilize the packaged product storing the feed composition to extend the shelf-life of the composition. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH H NGUYEN whose telephone number is (571)270-0346. The examiner can normally be reached 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.H.N/Examiner, Art Unit 1792                                                                                                                                                                                                        


/VIREN A THAKUR/Primary Examiner, Art Unit 1792